DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cushioning component disposed between the piston and a slide of the firearm, between the piston and an inside of the cover, and between an outside surface of the cover and the slide must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See explanation, below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following are quotations of the relevant paragraphs of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a cushioning component disposed between the piston and a slide of the firearm, between the piston and an inside of the cover, or between an outside surface of the cover and the slide, does not reasonably provide enablement for a cushioning component disposed between the piston and a slide of the firearm, between the piston and an inside of the cover, and between an outside surface of the cover and the slide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  There does not appear to be a single embodiment wherein all three dispositions of a cushioning component are implemented simultaneously.
Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, claim 3 is unclear because no single embodiment includes all three dispositions of cushioning component as recited.  Specifically, “and” of “and/or” requires all three dispositions be valid simultaneously, which, as noted above, does not appear to be disclosed or shown.  Evidence to the contrary is welcome.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-11, 16-17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,409,883 to Nyst.
Re: claim 1, Nyst discloses the claimed invention including a damping assembly for a firearm, [the assembly] comprising: a gas tube 20, e.g., Figs. 1-3, communicatively coupled to a barrel 11 of a firearm through a gas inlet passage 19 such that gases are free to pass between a bore of the barrel and the gas tube via the inlet passage; a piston 21 inserted into the gas tube and protruding from an end of the gas tube, e.g., Fig. 1, the piston free to move within the gas tube and sealing the end of the gas tube (via 22), and wherein the piston is coupled to a component of the action of the firearm (via, 28); and a recoil spring 26 disposed adjacent the gas tube and the piston (as shown), a first end of the recoil spring seated at a base 29 of the gas tube and a second end of the recoil spring seated at a head of the piston (at 22, as shown).
Re: claim 4, Nyst further discloses wherein the gas tube is integral to or coupled to the barrel of the firearm—it can only be one or the other, regardless what Nyst discloses explicitly.
Re: claim 5, Nyst further discloses wherein the gas tube, the piston, and the recoil spring are arranged parallel to the barrel, as shown.
Re: claim 6, Nyst further discloses wherein the gas tube, the piston, and the recoil spring are coaxial, as shown.
Re: claims 8 and 10, Nyst further discloses wherein the piston is coupled to a slide 22 of the firearm such that the slide moves with the piston.  Compare, e.g., Figs. 2 and  3.
Re: claims 9 and 11, Nyst further discloses wherein the piston prevents the slide from moving when the gas tube is pressurized, preventing the piston from moving, e.g., Fig. 1.
Re: claim 13, Nyst further discloses wherein high-pressure gases within the barrel during a triggering event also fill the gas tube, and restrain the movement of the component of the action for a predetermined duration, e.g., Fig. 1.
Re: method claims 16-17, 19, and 21, in view of the structure disclosed by Nyst, the method of operating the device would have been inherent, since it is the normal and logical manner in which the device is used.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 19, and 21, and, alternatively, claim 18, are rejected under 35 U.S.C. 103 as being unpatentable over Nyst.
Concerning method claims 16-17, 19, and 21, should the rejection above fail, in view of the structure disclosed by Nyst, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device would be used.
Re: claim 18, Nyst discloses the claimed invention except for adjusting the damping and a cycle timing of the firearm by adjusting a size of the inlet passage.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the size of the inlet passage, for any purpose desired, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Allowable Subject Matter
Claim 15 has been allowed.
Claims 2, 7, 12-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for allowance will be included in a future action, if necessary.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
10-Sep-22